Citation Nr: 1532921	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  08-11 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 2003 to January 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which granted service connection for narcolepsy, initially assigning a 10 percent disability rating.  An April 2007 rating decision continued the 10 percent initial disability rating for narcolepsy.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

In October 2011, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining VA treatment records, and to schedule a VA examination.  This was accomplished, and the Board finds that the AOJ substantially complied with the October 2011 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In December 2013, the Board remanded the case to the AOJ for additional development, to include obtaining VA treatment records, and to schedule a VA examination.  The Board finds that the AOJ substantially complied with the December 2013 Board remand directives with respect to providing a VA examination.  Further discussion with respect to the December 2013 Board remand directive pertaining to obtaining VA and private treatment records is included in the Duties to Notify and Assist section below.


FINDINGS OF FACT

1. For the entire initial rating period from January 17, 2007, the service-connected narcolepsy has been manifested by fatigue, excessive daytime sleepiness, waking up in places without knowing how he got there (e.g., under the kitchen table), and "seizure-like" symptoms which consist of five to ten minutes of involuntary activity that the Veteran has no recollection of that occur about twice per day, all of which are controlled by continuous medication.  

2. For the entire initial rating period from January 17, 2007, the service-connected narcolepsy has not been manifested by at least one major seizure in the last two years or at least two minor seizures in the last six months.


CONCLUSION OF LAW

For the entire initial rating period from January 17, 2007, the criteria for an initial disability rating in excess of 10 percent for narcolepsy have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.121, 4.124a Diagnostic Codes 8108, 8911 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the appeal for a higher initial rating for narcolepsy, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements.  

As stated above, the December 2013 Board remand requested that the AOJ obtain VA and private treatment records pertaining to the claim or issue on appeal.  With respect to private treatment records, in February 2014, the AOJ sent the Veteran a letter requesting that he furnish the dates and places of treatment for narcolepsy; however, the Veteran did not provide any dates or places of treatment.  Therefore, there is no reasonable possibility that VA could obtain these records.  As for VA treatment records, the February 2014 VA letter requested that the Veteran provide the name and location of any VA facility in which he received treatment for narcolepsy; however, the Veteran did not respond to this request either.  The Veteran did not assert that he received treatment during a minor or a major seizure.  Therefore, any outstanding VA or private treatment records will only contain history provided by the Veteran during these treatments with respect to the symptoms or impairment resulting from the service-connected narcolepsy, and will not include clinical observation of any episodes, as no episodes are alleged to have occurred during treatment.  In this case, the Veteran has provided this history multiple times in statements and during VA examinations; therefore, any additional VA treatment records that contain the same history would be of little additional probative value and could not form the basis for a higher rating for narcolepsy outside of the Veteran's various statements and histories, including as recorded in treatment records, and VA examination reports that are already of record.  Therefore, there is no prejudice to the Veteran resulting from the Board's consideration of the merits of this appeal without the above-referenced treatment records because there is no reasonable possibility that such records would result in a higher initial rating for narcolepsy.

The RO arranged for VA examinations in February 2007, December 2011, and May 2014.  Taken together, these examinations are found to be adequate for purposes of rating the service-connected narcolepsy.  The examiners reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered opinions regarding the severity of the disability.  The examination reports contain all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for all opinions given.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim or issue on appeal.


Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted with respect to the issue of entitlement to higher initial rating for narcolepsy, and finds that the severity of the disability on appeal has not changed during the course of the appeal so as to warrant staged rating, as explained below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating Analysis for Narcolepsy

In this case, the Veteran is in receipt of a 10 percent rating for narcolepsy under Diagnostic Code (DC) 8108 for the entire initial rating period from January 17, 2007.  DC 8108 provides that narcolepsy is rated under petit mal epilepsy.  Under DC 8911, for petit mal epilepsy, both the frequency and type of seizure a veteran experiences are considered in determining the appropriate rating.  38 C.F.R. 
§ 4.124a.  

Under the general formula for rating major and minor epileptic seizures, a 10 percent rating is warranted for a confirmed diagnosis and history of seizures.  A 20 percent rating is warranted when there is at least one major seizure in the last two years or at least two minor seizures in the last six months.  A 40 percent rating is warranted if there is at least one major seizure in the last six months or two in the last year; or averaging at least five to eight minor seizures weekly.  A 60 percent rating is warranted for a seizure disorder averaging at least one major seizure in four months over the last year or nine to ten minor seizures per week.  An 80 percent rating is to be assigned when averaging at least one major seizure in three months over the last year, or more than ten minor seizures weekly.  When continuous medication is shown necessary for the control of epilepsy, the minimum rating will be 10 percent.  This rating will not be combined with any other rating for epilepsy.  In the presence of major and minor seizures, the predominating type is rated, and there is no distinction between diurnal and nocturnal major seizures.  38 C.F.R. 
§ 4.124a, DC 8911. 

A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  

Under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating, the seizures must be witnessed or verified at some time by a physician.  Regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  The frequency of seizures are to be ascertained under the ordinary conditions of life while not hospitalized.

The Veteran contends that a higher rating than 10 percent is warranted because he has up to 14 minor seizures per week without medication and three to four seizures per week with medication.  The Veteran described these events he calls minor seizures as ones that consist of 5 to 10 minutes of involuntary activity that he has no recollection of.  The Veteran stated that his wife recalled several conversations where he was very rude and not himself, but he does not remember these incidents.  See Veteran statement attached to April 2008 VA Form 9.  The Veteran stated that the reason he was medically discharged from service was because he was not able to perform his duties and work full work shifts, and that because was discharged because of this medical disorder.  The Veteran wrote that, because it has a substantial impact on his quality of life and ability to work, the rating should be higher than 10 percent.  See May 2007 notice of disagreement (NOD).

After review of all the lay and medical evidence of record, the Board finds that the service-connected narcolepsy does not more nearly approximate the criteria for a higher (20 percent) rating under DC 8911.  38 C.F.R. § 4.124a.  For the entire initial rating period on appeal from January 17, 2007, continuous medication has been required to control narcolepsy symptoms, but the Veteran did not have at least one major seizure in the last two years or at least two minor seizures in the last six months.

The Veteran underwent a VA examination in February 2007 where he reported that he had symptoms of fatigue and daytime sleepiness, but his symptoms significantly improved when he has placed on Provigil.  Upon examination in February 2007, the VA examiner noted normal physical and psychiatric findings and no history of seizures.  This reflects the VA examiner's assessment that the symptoms the Veteran experiences do not constitute actual seizures to warrant a higher rating. 

A March 2008 private treatment record shows that the Veteran reported that he was doing well since he was placed on Provigil, that he had increased symptoms while travelling, and that he could take a higher dose of the medication during travel.  In March 2008, Dr. P.M. noted that the Veteran had no seizures or abnormal behavior.  A September 2008 private treatment record shows that the Veteran reported that he was taking 200 milligrams of Provigil and that he was doing well, that he does not get up during the night, that he was able to sleep six to eight hours at night, and did not have excessive daytime sleepiness or signs of sleep walking.

A December 2011 VA examination report shows that the Veteran reported that in 2006 he had symptoms of fatigue and daytime sleepiness, and that he would wake up in places not knowing how he got there (e.g., under the kitchen table).  The Veteran stated that he was placed on Provigil, which controlled his symptoms, and that he was taking it until the middle of 2009 when he moved to Las Vegas and ran out of the medication.  The Veteran indicated that he had been doing well without the medication up until several months earlier when narcolepsy symptoms started to reappear, and stated that Provigil had been helping control the symptoms of fatigue, sleepiness, and lack of alertness.  The December 2011 VA examiner assessed that continuous medication is required to control narcolepsy, and that the Veteran had narcolepsy symptoms of excessive daytime sleepiness, sleep attacks (strong urge to sleep followed by a short nap), and cataplexy (sudden loss of muscle tone while awake resulting in brief inability to move).  

The December 2011 VA examiner noted the Veteran's history of more than 10 narcoleptic episodes per week, which the Veteran described as falling asleep if he is not standing or focused on something after returning from a short day at work and during weekends.  The December 2011 VA examiner considered the Veteran's April 2008 contentions that he had "seizure-like" episodes which occur up to two times a day and last for about five to ten minutes if someone was able to arouse him, but if he was not aroused he fell asleep.  The December 2011 VA examiner opined that the symptoms of falling asleep after having one of the above-referenced "seizure-like" symptoms is not consistent with a petit mal seizure disorder because one does not fall asleep if he/she has this type of seizure disorder.  Rather, the December 2011 VA examiner indicated that a seizure disorder is characterized by the individual being awake but not alert and not falling asleep.  

The May 2014 VA examination report shows that the Veteran reported longstanding daytime hypersomnia, and frequently falling asleep during the day prior to being diagnosed with narcolepsy.  The May 2014 VA examiner indicated that the Veteran is on continuous medication, which is required for control of his narcolepsy.  The May 2014 VA examiner noted that the Veteran has excessive daytime sleepiness, which is currently controlled by medication, and that the Veteran has had one cataplectic (narcoleptic) episode over the past six months.  After considering the Veteran's history and reviewing the claims file, the May 2014 VA examiner assessed that the Veteran has never had major seizures (characterized by the generalized tonic-clonic convulsion with unconsciousness), or minor seizures (characterized by a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal) or sudden jerking movements of the arms, trunk or head
(myoclonic type) or sudden loss of postural control (akinetic type)).  The May 2014 VA examiner also discussed with the Veteran the "seizure-like" symptoms he previously reported, which were discussed in December 2011 VA examination report, and the Veteran indicated that upon treatment with Provigil these symptoms stopped.  This is further assessment by a VA examiner that the symptoms the Veteran experiences are not actually minor seizures.  Additionally, the Veteran's own reported history of the symptoms having stopped constitutes lay evidence that the medication is effective in treating the symptoms, and shows that he does not have actual minor seizures to warrant a higher rating.  

Based on the foregoing, throughout the initial rating period from January 17, 2007, the service-connected narcolepsy has been manifested by fatigue, excessive daytime sleepiness, waking up in places not knowing how he got there, and "seizure-like" symptoms which consist of five to ten minutes of involuntary activity that the Veteran has no recollection of that occur about twice per day, all of which are controlled by continuous medication.  For the entire initial rating period on appeal from January 17, 2007, the weight of the lay and medical evidence shows that the Veteran did not have at least one major seizure in the last two years or at least two minor seizures in the last six months that were witnessed or verified at some time by a physician, or even based on the Veteran's history as described during the VA examinations of record.  

The Board has considered and weighed the Veteran's assertions that he has minor seizures that he described as ones that consist of five to ten minutes of involuntary activity that he had no recollection of.  As explained above, the December 2011 VA examiner considered the Veteran's history with respect to these "seizure-like" episodes, and concluded that the symptoms as described by the Veteran are inconsistent with a petit mal seizure disorder.  Moreover, the May 2014 VA examination report reflects that the Veteran reported that these symptoms stopped with continuous treatment with Provigil.  Accordingly, the weight of the lay and medical evidence of record demonstrates that the Veteran has never had a minor seizure as a result of the service-connected narcolepsy.  

Based on the foregoing, the Board finds that, for the entire initial rating period January 17, 2007, the service-connected narcolepsy symptoms have not been of the severity indicated for the higher (20 percent) rating for narcolepsy.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply and the claim for a higher initial rating for narcolepsy must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DCs 8108, 8911.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the service-connected narcolepsy for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's narcolepsy, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For the entire initial rating period from January 17, 2007, the service-connected narcolepsy has manifested in symptoms of fatigue, excessive daytime sleepiness, waking up in places not knowing how he got there, and "seizure-like" symptoms which consist of five to ten minutes of involuntary activity that the Veteran has no recollection of that occur about twice per day, all of which are controlled with continuous medication.  The schedular rating criteria, including DCs 8108- 8911, specifically provide for disability ratings based on a confirmed diagnosis of narcolepsy or epilepsy with history of seizures, as well as narcolepsy symptoms which are controlled by continuous medication.  DC 8911 also takes into account the duration and frequency of seizures, if present.  

In this case, the evidence of record reflects that the Veteran's narcolepsy symptomatology and impairment is not exceptional and is contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for this disability contemplate the Veteran's symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As discussed above, there are higher ratings available under DC 8911, but the Veteran's disability is not productive of such manifestations.  As such, the threshold issue under Thun is not met, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Additionally, the schedular rating criteria take into account the impact seizures can have on employment by specifically directing the rater to bear in mind that attaining employment and rehabilitation may be difficult due to employer reluctance to hire an epileptic.  See 38 C.F.R. § 4.124a.  Additionally, after a review of all the evidence, including the Veteran's reports of interference with employment, the Board finds that the symptoms that cause the interference with employment (i.e., frequency and severity of the Veteran's symptoms during the "seizure-like" episodes as described by the Veteran) are specifically considered under the applicable diagnostic code contained in the regular rating criteria, and in the 10 percent schedular rating assigned.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and impairment reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life and ability to work.  In the absence of exceptional factors associated with the Veteran's narcolepsy, the Board finds that the criteria for submission for assignment for extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App at 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran is only service connected for narcolepsy; therefore, the holding in Johnson is not for application

Entitlement to a total disability rating based on individual unemployability (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the only service-connected disability (narcolepsy).  The record reflects that the Veteran currently works as a home theater installer (audiovisual installer).  See December 2011 VA examination report.  During the February 2007 VA examination, the Veteran stated that he avoided sitting down during work so he would not fall asleep and that he took naps during lunch time.  The December 2011 VA examiner indicated that the service-connected narcolepsy impacts the Veteran's ability to work in that he may have irritability with a short temper at times with excessive daytime sleepiness on a job where he was sedentary or inactive.  Similarly, the May 2014 VA examiner noted that narcolepsy impacts the Veteran's ability to work because the Veteran reported that without his medication he has no motivation and no function; however, the May 2014 VA examiner indicated that narcolepsy symptoms are controlled with medication. 

Therefore, the record reflects that the Veteran is currently working with some limitation due to daytime sleepiness and the resulting reduced motivation.  As stated above, the schedular rating criteria take into account the impact seizures can have on employment by specifically directing the rater to bear in mind that attaining employment and rehabilitation may be difficult due to employer reluctance to hire an epileptic.  See 38 C.F.R. § 4.124a.  Moreover, the schedular rating criteria are intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  As such, the Veteran is already being compensated for any difficulties at work resulting from the service-connected narcolepsy.  For the reasons above, and in light of the fact that the Veteran is currently working, the Board finds that a claim for a TDIU has not been raised and, therefore, is not before the Board on appeal.


ORDER

An initial disability rating for narcolepsy in excess of 10 percent for the entire initial rating period on appeal from January 17, 2007 is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


